SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

916
CA 11-01939
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND MARTOCHE, JJ.


LYUDMILA V. BLYASHUK AND YEVEGNIY BLYASHUK,
PLAINTIFFS-RESPONDENTS,

                      V                           MEMORANDUM AND ORDER

GURPREET DHALIWAL, M.D., DILARA SAMADI, M.D.,
BUFFALO MEDICAL GROUP, DEFENDANTS-APPELLANTS,
RALPH SPERRAZZA, M.D. AND CATHOLIC HEALTH
SYSTEM, DOING BUSINESS AS SISTERS HOSPITAL OF
BUFFALO, DEFENDANTS.
(APPEAL NO. 2.)


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (ANGELO S. GAMBINO OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

LOTEMPIO & BROWN, P.C., BUFFALO (MICHAEL H. KOOSHOIAN OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered July 20, 2011 in a medical malpractice action.
The order, insofar as appealed from, granted that part of plaintiffs’
motion to compel defendants Gurpreet Dhaliwal, M.D., Dilara Samadi,
M.D. and Buffalo Medical Group to produce certain documents regarding
laparoscopic surgeries performed by Dilara Samadi, M.D.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs and that part of the
motion seeking to compel defendants to produce all documents regarding
all laparoscopic surgeries performed by defendant Dilara Samadi, M.D.
while he was an employee and shareholder of defendant Buffalo Medical
Group, including, but not limited to, operative reports and billing
records from 1997 through February 12, 2008, with patient names and
identifying information redacted, is denied.

     Same Memorandum as in Blyashuk v Dhaliwal ([appeal No. 1] ___
AD3d ___ [Oct. 5, 2012]).




Entered:    October 5, 2012                     Frances E. Cafarell
                                                Clerk of the Court